Name: Commission Regulation (EEC) No 1888/93 of 13 July 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 /32 Official Journal of the European Communities 14. 7. 93 COMMISSION REGULATION (EEC) No 1888/93 of 13 July 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 0, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular the fourth subpara ­ graph of Article 13(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 1834/93 (3); Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1834/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4) are used to convert amounts expressed in third country currencies HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/93, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1834/93 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 14 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 167, 9 . 7 . 1993, p . 26. 0 OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 108, 1 . 5. 1993, p. 106. 14. 7 . 93 Official Journal of the European Communities No L 171 /33 ANNEX to the Commission Regulation of 13 July 1993 altering export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400   1001 90 91 000   1001 90 99 000 04 25,00 05 17,00 02 15,00 1002 00 00 000 03 25,00 02 15,00 1003 00 10 000 06 42,00 02  1003 00 20 000 04 25,00 02 15,00 1003 00 80 000 D4 25,00 02 15,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   1005 90 00 000 04 84,00 02 0 Product code Destination (') Amount of refund (2) 1007 00 90 000   1008 20 00 000   1101 00 00 100 07 0 02 55,00 1101 00 00 130 07 0 02 52,00 1101 00 00 150 01 . 48,00 1101 00 00 170 01 44,00 1101 00 00 180 01 41,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 55,00 1102 10 00 700   1102 10 00 900   1103 11 30200 01 47,00 1103 11 30 900   1103 11 50 200 01 47,00 1103 11 50 400   1103 11 50 900   1103 11 90 200 01 55,00 1103 11 90 800  .  (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland. Austria, Liechtenstein, Ceuta and Melilla, 05 Zone I a) and Egypt, 06 Algeria, 07 Albania. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).